COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Arturo Castelan and Gustavo Castelan v. Michael Gerard and
                            Allstate Insurance Company

Appellate case number:      01-16-00463-CV

Trial court case number:    2013-22182

Trial court:                269th District Court of Harris County

        Appellee, Michael Gerard, has filed a Motion for Substitution of Counsel, seeking
to substitute Karl D. Drews in place of Jason Oregon. Because the motion does not show
that it was delivered to Gerard “in person or mailed—both by certified and by first-class
mail” at his last known address, the motion is denied, without prejudice to refiling. See
TEX. R. APP. P. 6.5(b), (d).
      By signing the motion, Karl D. Drews has appeared as counsel of record for
Gerard. The Clerk of this Court is directed to note Drews’s appearance as counsel for
Gerard on the docket of this Court. See TEX. R. APP. P. 6.2.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: January 12, 2017